Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “are positionally associated with one each other in the second direction” in the phrase “a rough adjustment pattern, which is formed of the plurality of first patterns and the plurality of third patterns, and a fine adjustment pattern, which is formed of the plurality of second patterns and the plurality of fourth patterns, are positionally associated with one each other in the second direction,” is unclear and the specification does not appear to provide clarifying guidance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokota (US 2016/0089918 A1).
Regarding claim 1, Yokota discloses a liquid ejecting device, comprising: 
an ejecting unit that includes a nozzle row ejecting liquid and is configured to move reciprocally in a first direction intersecting the nozzle row (see Figs. 1 and 3); 
a moving unit configured to move a medium and the ejecting unit relatively to each other in a second direction intersecting the first direction (see Fig. 1); and 
a control unit configured to perform control to cause the ejecting unit to eject the liquid, and cause the ejecting unit to move for forming a plurality of first patterns and a plurality of second patterns on the medium in the first direction (See figs. 4-8C and paras 90-120 or see figs. 9-14C and paras 121-156.), and forming a plurality of third patterns corresponding to the plurality of first patterns while changing a shifted amount by which the plurality of third patterns is shifted from the plurality of first patterns by a first shift amount in the second direction, and moreover forming a plurality of fourth patterns corresponding to the plurality of second patterns while changing a shifted amount by which the plurality of fourth patterns is shifted from the plurality of second patterns by a second shift amount smaller than the first shift amount (See figs. 4-8C and paras 90-120 or see figs. 9-14C and paras 121-156.), wherein 
a rough adjustment pattern, which is formed of the plurality of first patterns and the plurality of third patterns (pb-1, Figs. 4-8C and paras 90-120, or figs. 9-14C and paras 121-156), and a fine adjustment pattern, which is formed of the plurality of second patterns and the plurality of fourth patterns (pb-2, Figs. 4-8C and paras 90-120, or figs. 9-14C and paras 121-156), are positionally associated with one each other in the second direction (see Figs. 4-8C or figs. 9-14C), 
the rough adjustment pattern is a pattern in which image density of a pair of patterns, which is formed of the plurality of first patterns and the plurality of third patterns corresponding to the plurality of first patterns, changes in the first direction in a first cycle (See figs. 4-8C and paras 90-120 or see figs. 9-14C and paras 121-156.), and 
the fine adjustment pattern is a pattern in which image density of a pair of patterns, which is formed of the plurality of second patterns and the plurality of fourth patterns corresponding to the plurality of second patterns, changes in the first direction in a second cycle shorter than the first cycle (See figs. 4-8C and paras 90-120 or see figs. 9-14C and paras 121-156.).
Regarding claim 2, Yokota further discloses the liquid ejecting device according to claim 1, wherein the fine adjustment pattern has the cyclical change including two or more cycles (See figs. 4-8C and paras 90-120 or see figs. 9-14C and paras 121-156.).
Regarding claim 3, Yokota further discloses the liquid ejecting device according to claim 1, wherein the control unit performs, through changing at least one nozzle to be used among a plurality of nozzles included in the nozzle row, control to form the plurality of third patterns corresponding to the plurality of first patterns while changing a shifted amount by which the plurality of third patterns is shifted from the plurality of first patterns by a first shift amount in the second direction, and form the plurality of fourth patterns corresponding to the plurality of second patterns while changing a shifted amount by which the plurality of fourth patterns is shifted from the plurality of second patterns by a second shift amount smaller than the first shift amount (See figs. 4-8C and paras 90-120 or see figs. 9-14C and paras 121-156.).
Regarding claim 4, Yokota further discloses the liquid ejecting device according to claim 1, wherein the moving unit includes a driving roller configured to move the medium in the second direction (see Fig. 1).
Regarding claim 5, Yokota further discloses the liquid ejecting device according to claim 4, wherein the control unit performs control to, after forming the rough adjustment pattern and the fine adjustment pattern as a first pattern formation operation, rotate the driving roller by half a rotation from a rotation-starting position in the first pattern formation operation to form the rough adjustment pattern and the fine adjustment pattern as a second pattern formation operation (See figs. 4-8C and paras 90-120 or see figs. 9-14C and paras 121-156.).
Regarding claim 6, Yokota further discloses the liquid ejecting device according to claim 4, wherein the control unit performs control to execute formation of the rough adjustment pattern and the fine adjustment pattern and rotation of the driving roller for a plurality of times, with a rotation amount of the driving roller being changed accordingly (See figs. 4-8C and paras 90-120 or see figs. 9-14C and paras 121-156.).
Regarding claim 7, Yokota further discloses the liquid ejecting device according to claim 1, wherein the rough adjustment pattern and the fine adjustment pattern are associate with each other positionally in the second direction such that a selection range of the fine adjustment pattern is selected in conjunction with selection of a selection position in the rough adjustment pattern, and the control unit sets an adjustment value based on a reference value in the selection range (See figs. 4-8C and paras 90-120 or see figs. 9-14C and paras 121-156.).
Regarding claim 8, please note the rejection as set forth above with respect to claim 1.  Claim 8 is rejected for similar reasons as claim 1; detailed discussion is omitted for brevity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

February 27, 2021